 1
 2
 3
 4
 5
 6
 7
 8
                                UNITED STATES DISTRICT COURT
 9
                               CENTRAL DISTRICT OF CALIFORNIA
10
11
     MARK T. GRANDE,                        )      NO. CV 19-2471-ODW (AGR)
12                                          )
                          Plaintiff,        )
13                                          )      JUDGMENT
         v.                                 )
14                                          )
     SHARPER FUTURE, et al.,                )
15                                          )
                          Defendant.        )
16                                          )
17
              Pursuant to the Order Accepting Findings and Recommendation of United
18
     States Magistrate Judge,
19
              IT IS ADJUDGED that judgment is entered dismissing this action without
20
     prejudice for failure serve and failure to prosecute.
21
22
     DATED:       December 5, 2019          __________________________________
23                                                  OTIS D. WRIGHT, II
                                               UNITED STATES DISTRICT JUDGE
24
25
26
27
28
